Citation Nr: 0218392	
Decision Date: 12/18/02    Archive Date: 12/24/02	

DOCKET NO.  02-01 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Waiver of recovery of an overpayment of VA compensation 
benefits of $4,316.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
July 1946, September 1950 to October 1951, and November 
1954 to January 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 waiver decision 
issued by the Oakland, California, Department of Veterans 
Affairs (VA) Regional Office Committee on Waivers and 
Compromises (RO), which determined that the veteran had 
been overpaid $4,316 in VA compensation benefits and which 
denied waiver of that indebtedness.  The veteran initially 
requested a hearing but later wrote withdrawing his 
request in September 2002.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  In 1974, pursuant to his application, the veteran was 
provided with an award of VA disability compensation, and 
informed that he could not receive full service retired 
pay and VA compensation but that he could waive receipt of 
retired pay to the extent of VA compensation, the latter 
not being taxable income.  The veteran thereafter elected 
to waiver of military retired pay to the extent of VA 
compensation.

3.  In October 1994, the veteran was informed that he was 
receiving additional VA compensation for his dependent 
spouse and that it was necessary that he inform VA 
immediately if there was a change in the number or status 
of his dependents.

4.  In January 2001, the VA was first notified of the 
veteran's spouse's death which had occurred in October 
1995. 

5.  In April 2001, the RO issued an award action to 
retroactively reduce the amount of the veteran's VA 
benefits, by the additional amount he had been receiving 
for his spouse, effective from the first day of the month 
following his wife's death, November 1, 1995, and this 
retroactive reduction in benefits resulted in a cumulative 
overpayment of $4,316, of which the veteran was notified, 
and for which the veteran subsequently requested waiver.

6.  While the veteran has indicated that he made certain 
efforts to notify VA of his wife's death, VA was not in 
fact notified in a timely manner and the veteran was 
solely at fault in the creation of the indebtedness as a 
result.

7.  VA was in no way at fault in the creation of the 
indebtedness at issue.

8.  The veteran received an overpayment of benefits 
constituting an unjust enrichment to the extent of the 
overpayment and the veteran's income and assets are shown 
to be sufficient to permit repayment of the overpayment of 
indebtedness without resulting in excessive financial 
difficulty and without significantly compromising or 
defeating the purpose of the existing benefit of his award 
of VA compensation.


CONCLUSION OF LAW

Recovery of the overpayment of VA compensation benefits in 
the amount of $4,316 is consistent with and would not 
violate the principles of equity and good conscience.  
38 U.S.C.A. §§ 1112, 1115, 5102, 5103, 5103A, 5107, 5112, 
5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA), and regulations implementing that 
liberalizing legislation is applicable to the veteran's 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The VCAA provides that VA will make reasonable 
efforts to assist claimants in obtaining evidence 
necessary to substantiate claims, and requires VA to 
notify claimants and representatives of the evidence 
necessary to substantiate claims.  

A review of the claims folder reveals that the RO has, in 
correspondence, a waiver decision, and a statement of the 
case informed the appellant of the evidence necessary to 
substantiate his pending claim.  The veteran and 
representative have been informed of the applicable laws 
and regulations governing overpayment of VA benefits and 
of the basis for calculation of the specific overpayment 
charged against him.  He has been informed of the evidence 
considered in evaluation his case and has been offered 
assistance in collecting any evidence he may have in 
support of his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board finds that the duties to 
assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.

Because it has been determined by the RO that there was no 
willful intention on the part of the appellant to commit 
fraud, misrepresent a material fact, or exercise bad faith 
in the creation of the overpayment, it must then be 
determined whether the evidence establishes that the 
recovery of the indebtedness would be against equity and 
good conscience, in which case recovery of that 
overpayment may be waived.  38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.963, 1.965.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either the 
appellant or the Government.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government and, in making this 
determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) The fault of the debtor, (2) balancing of 
fault between the veteran and VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of 
any existing benefit(s), (5) the unjust enrichment of the 
appellant, and (6) whether the appellant changed positions 
to his detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

"The fault of the debtor" is defined to be where action or 
inaction of the debtor contributed to creation of the 
debt.  38 C.F.R. § 1.965(a)(1).  So defined, the concept 
of fault does not mean bad faith or fraud and does not 
contemplate any act of moral turpitude or wrong doing.  
Simply stated, any action or inaction of the debtor which 
contributes to creation of the debt constitutes fault.

The law provides that any veteran entitled to VA 
compensation and whose disability is rated not less than 
30 percent shall be entitled to additional compensation 
for dependents in certain specified monthly amounts and 
these incremental amounts include additional compensation 
for a spouse.  38 U.S.C.A. § 1115.  The effective date of 
a reduction or discontinuance of compensation by reason of 
the death of a spouse shall be the last day of the month 
in which such death occurred.  38 U.S.C.A. § 5112(b)(2).

Facts:  In the 1970's, and pursuant to his application 
following service, the veteran was awarded VA disability 
compensation.  He was informed that he could not receive 
full VA compensation and military retired pay, but that he 
could waiver retired pay to the extent of VA compensation, 
the latter benefit not being taxable income.  The veteran 
elected to waive military retired pay to the extent of VA 
compensation at that time. 

In October 1994, the RO issued a rating decision which 
granted the veteran an increased combined evaluation of VA 
disability compensation from 50 to 70 percent.  In the 
October 20, 1994, letter informing him of this increase, 
the veteran was informed that he received additional 
benefits on account of having a spouse.  He was also 
informed that he must immediately notify VA of any change 
in the number or status of his dependents and that his 
failure to tell VA of a dependency change "will result in 
an overpayment which must be repaid."

On January 26, 2001, VA received a copy of the death 
certificate for the veteran's spouse who passed away on 
October 25, 1995.  The RO subsequently took retroactive 
ward action to reduce the veteran's monthly VA 
compensation benefits, by the extra amount paid him on 
behalf of his spouse, effective from November 1, 1995, the 
first of the month following the month of her death.  The 
veteran was notified that this action had resulted in an 
overpayment of $4,316 which he must repay.

In June 2001, the RO received a financial status report 
from the veteran which contained his allegation that he 
had notified VA of his wife's death at the time of her 
death in 1995, and requested waiver of the overpayment.  
In his February 2002 substantive appeal the veteran wrote 
that he took his spouse off of his income tax in 1995.  He 
said he also did "this in my letter to the DVA and US 
Marine Corps, which was submitted to the funeral home to 
be mailed."  He said that he had requested that the 
funeral home mail these notifications for him.  He wrote 
that it "turned out my letters were never sent."  He said 
he did not know this until he received notice of the 
overpayment from VA.  He wrote that he felt the funeral 
home should be held responsible for failing to mail 
letters he gave them.

In his June 2001 financial status report, the veteran 
indicated that he had net income after expenses of $1,739.  
This report indicated that he received $650 per month in 
rental income.  Following his receipt of the August 2001 
waiver decision, the veteran submitted another financial 
status report in October 2001 which now indicated a net 
loss after payment of all expenses of $820 monthly.  
However, this financial status report appears to list a 
monthly gross salary from which is deducted the veteran's 
receipt of monthly retirement benefits and Social Security 
benefits.  Given that the veteran is known to receive 
monthly VA compensation of $2,100, monthly Social Security 
benefits of $710, and monthly rental income of $650, more 
consistent with his initial financial status report of 
June 2001, his total monthly income is shown to 
approximate $3,500.  With total monthly expenses listed of 
$1,570, a positive monthly cash balance of approximately 
$1,900 is shown to exist.

Analysis:  In this case, the veteran is clearly shown to 
be exclusively at fault in the creation of the 
indebtedness because he failed to accurately and timely 
report the fact that his spouse had passed away in October 
1995.  Because of this failure, the veteran continued to 
receive an additional amount of VA compensation benefits, 
each and every month following her death, until VA was 
actually notified of her death in January 2001, over five 
years after the fact.  During this five-year period, the 
veteran accordingly received $4,316 of VA compensation 
benefits to which he was not entitled.  There is no 
evidence nor any argument that VA is in any way at fault 
in the creation of this indebtedness.

While the veteran initially wrote that he had notified VA 
of his wife's death in 1995, he later clarified in his 
substantive appeal that while he notified certain other 
agencies of this fact, he had left a letter to VA and the 
service department with the funeral home with instructions 
that they forward these letters on his behalf.  He then 
wrote that "my letters were never sent."  He clearly 
states that he did not notify VA directly, as was his 
responsibility.  While he also wrote that he felt that the 
funeral home should be held responsible for the 
overpayment, the Board finds that while the funeral home 
may have owed a duty to the veteran to forward his 
letters, the veteran owed a duty to VA to immediately 
notify VA of his wife's death and the veteran failed to 
perform that duty.  The veteran may certainly seek to 
enforce any action in equity or in law against the funeral 
home which he may have available to him.  

There is no evidence on file indicating that VA was 
earlier notified of the death of the veteran's spouse 
until a copy of her death certificate was received in 
January 2001.  There is certainly no evidence that any 
earlier mailing was made to VA and then lost.  There is a 
presumption of regularity which attaches to the official 
acts of public officers and, in the absence of clear 
evidence to the contrary, it is presumed that they have 
properly discharged their official duties.  See Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992); Marciniak v. Brown, 
10 Vet. App. 198, 200 (1997).

Additionally, while the Board is cognizant of the 
veteran's age (84) and of the fact that he is in receipt 
of a 70 percent combined VA disability evaluation, the 
veteran is not shown to be incompetent and, if the veteran 
had a good faith belief that VA had indeed been notified 
of his wife's death, he would or should have anticipated 
an immediate, albeit small, decrease in the amount of his 
monthly VA benefits.  There was no decrease, and the 
veteran's benefits continued, from 1995 through 2001, to 
receive the nominal increases made as a matter of law.  In 
Jordan v. Brown, the US Court of Appeals for Veterans 
Claims (Court) held that when a payee is clearly on notice 
that benefits will be reduced or terminated upon the 
occurrence of such events as death, divorce, or 
remarriage, and when the payee continues receiving 
unreduced benefits after a known incident which is cause 
for reduction in those benefits occurs, the payee is at 
fault for failing to take action and continuing to receive 
the full amount of benefits sent by VA.  Id. at 174, 175.

The RO has reported that, to the extent that the veteran 
waived payment of military retired pay in lieu of VA 
compensation, during the period of the overpayment in 
question from 1996 to 2001, he may be able to request and 
receive an upward adjustment of his retired pay to make up 
for the retroactive reduction of his monthly VA disability 
compensation.  To this extent, and to the extent that the 
veteran was overpaid VA compensation benefits to which he 
was not entitled, waiver of all or any part of the 
overpayment at issue in this case would result in the 
veteran's unjust enrichment at the Government's expense.

There is no evidence or argument that the veteran changed 
positions to his detriment in reliance upon a granted VA 
benefit.

The financial evidence on file does not indicate that 
requiring repayment of the overpayment of VA compensation 
benefits would cause the veteran undue financial hardship.  
As discussed above, his financial status reports indicate 
a significant amount of money left over each month after 
payment of all documented expenses from known monthly 
income.  

The veteran has requested that if waiver is not granted, 
he be granted a payment plan because he could not live 
with a complete loss of VA compensation.  Other than a 
recoupment of the full amount of the overpayment being 
made by the veteran's successful application for a 
retroactive increase in receipt of military retire pay 
during the period of the overpayment from 1995 to 2001, 
the Board would tend to agree that recoupment of the 
overpayment in this case, by withholding all VA 
compensation due until the debt was paid in full, would 
defeat the purpose of the exiting benefit of his VA 
compensation.  However, the Board finds that the veteran 
should easily be able to repay the amount of overpayment 
at issue in this case through periodic payments via a 
reduction in his monthly VA disability benefits in an 
amount which (a) would not result in undue financial 
hardship on the veteran and (b) which would not defeat the 
purpose of his existing VA compensation benefits.  As this 
is a solution routinely worked out between a veteran and 
the VA regional office, the Board will leave the details 
of such arrangement to subsequent agreement between them.  

Accordingly, for these reasons and bases, the Board finds 
that recovery of the entire overpayment of VA compensation 
benefits in the amount of $4,316 made via a reasonable 
recoupment on a monthly basis from the veteran's 
compensation benefits, would not violate the principles of 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.963, 1.965.


ORDER

Waiver of recovery of overpayment of VA compensation 
benefits in the amount of $4,316 is denied.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

